PER CURIAM.
Tri Van Nguyen (Claimant) appeals a workers’ compensation order which ruled that pursuant to section 440.14(1), Florida Statutes (1991), Claimant is entitled to aver*311age weekly wages (AWW) in the sum of $118.48, which he received from Plasties International, Inc., for part-time work at the time of his injury, and that Claimant’s concurrent wages from full-time employment at Wellcraft Marine cannot be combined in the computation of AWW. The judge of compensation claims refused to address Claimant’s challenges to the constitutionality of section 440.02(24), Florida Statutes (Supp.1990), claiming violations of due process, equal protection, and access to court, which are also raised on this appeal.
We reverse and remand for further proceeding in accordance with Vegas v. Globe Security, 627 So.2d 76 (Fla. 1st DCA 1993). For this reason, it is not necessary to reach the constitutional issues.
REVERSED AND REMANDED.
ZEHMER, C.J., and ERVIN and LAWRENCE, JJ., concur.